DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Claims 1-7, 8-14 & 22, a method, apparatus, and non-transitory computer-readable media storing computer instructions for inter prediction of a current geometric partition of a coding block, directed to an embodiment described in pgs. 63-65, ll. 7-2, and Figs. 19-20,

Species II: Claims 15-21 & 23, a method, apparatus, and non-transitory computer-readable media storing computer instructions for performing uni-directional motion compensation for a geometric partition merge mode of a coding block, directed to an embodiment described in Pgs. 65-67, ll. 13-13, and figs. 21-22

The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species. 

In Species I, the claims contain the claim limitations, “generate a merge candidate list for the coding block when the coding block is enabled for a geometric partition merge mode, the generating of the merge candidate list comprising: derive one or more spatial merge candidates from neighboring coding units; and after deriving the spatial merge candidates, directly or immediately derive one or more temporal motion vector predictions (MVPs); derive an uni-prediction motion vector (MV) as a motion vector of the current geometric partition based on the merge candidate list; and
perform prediction of the current geometric partition based on the uni-prediction MV to obtain a predicted value of the current geometric partition.” These claim features are not found in Species II. 

	In Species II, the claims contain the claim limitations, “derive for each of the two geometric partitions a uni-prediction motion vector (MV) based on a uni-prediction MV selection rule for the geometric partition merge mode and a merge candidate list; perform motion compensation of each of the two geometric partitions using the corresponding uni-prediction MV; and obtain a predicted coding block based on the two motion compensated geometric partitions.” These claim features are not found in Species I. 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487